Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Asia Premium Television Group, Inc. and its subsidiaries (the "Company") on Form 10-Q for the period endedJune 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Chao Mi, Financial Controller of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 14, 2008 By : /s/ Chao Mi Chao Mi Finance Controller
